Citation Nr: 1526970	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a compensable evaluation for hallux valgus of the right foot with degenerative joint disease of the metatarsophalangeal (MP) joint of the great toe.

2.  Entitlement to a compensable evaluation for hallux valgus of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1997.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Initially, the Board notes that the Veteran perfected an appeal as to the above issues, as well as requests to reopen claims of entitlement to service connection for left knee and lumbar spine disorders.  The Agency of Original Jurisdiction (AOJ) granted the underlying service connection claims in April 2013 and March 2014 rating decisions, and the Veteran has not challenged any aspect of those decisions.  Thus, the Board finds that the service connection issues are not in appellate status, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge at the RO in January 2012.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

In February 2013, the Board denied the increased evaluation claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court issued an opinion vacating the Board's decision and remanded the case to the Board.

The Board remanded the case for further development in December 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal, with the exception of the radiology report from the November 2008 VA examination that was considered by the AOJ.


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the right foot with degenerative joint disease of the MP joint of the great toe is manifested by x-ray evidence of degenerative arthritis and productive of symptoms including painful motion and swelling; incapacitating exacerbations or operation with resection of metatarsal head or severe hallux valgus equivalent to amputation of the great toe have not been shown.

2.  The Veteran's hallux valgus of the left foot is manifested by x-ray evidence of degenerative arthritis and productive of symptoms including painful motion and swelling; incapacitating exacerbations or operation with resection of metatarsal head or severe hallux valgus equivalent to amputation of the great toe have not been shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation, but no higher, for hallux valgus of the right foot with degenerative joint disease of the MP joint of the great toe have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5280 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation, but no higher, for hallux valgus of the left foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in October 2008, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claims and examples of the types of such evidence.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claims and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., January 2015 AOJ letter (requesting Veteran identify and provide authorization forms for any health care providers for his feet).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in November 2008 and February 2015 in connection with his current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and taken together, fully address the rating criteria that are relevant to rating the disabilities in this case.

The Board does observe that it is unclear if the November 2008 VA examiner had access to the claims file; however, the examiner reviewed the Veteran's medical history and complaints and performed a physical examination that addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in January 2012.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, a VA examination was scheduled and a letter was sent to the Veteran requesting that he identify any health care providers for his feet in response to the Board's remand.  The Veteran did not respond to the letter.  The record also indicates that the Veteran has received limited post-service treatment for his feet, and VA treatment records are contained in the claims file.  See, e.g., February 2015 VA examination report (noting Veteran not currently receiving foot treatment).  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with December 2014 remand directives.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

In the August 2014 memorandum decision, the Court determined that the Board did not adequately address 38 C.F.R. § 4.59 when it determined that compensable evaluations for the bilateral hallux valgus foot disabilities were not warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, uniform evaluations are warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to compensable evaluations for his right and left foot hallux valgus.  He is currently assigned a noncompensable evaluation for each foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280, 10 percent evaluation is warranted for unilateral hallux valgus operated on with resection of the metatarsal head, or when severe, if equivalent to amputation of the great toe.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to separate 10 percent evaluations for his right and left foot hallux valgus.  Initially, the record shows that there has been no operation with resection of the metatarsal head of either foot.  In addition, the evidence does not demonstrate that the Veteran's hallux valgus disabilities are best characterized as "severe" in nature, equivalent to amputation of the great toe.  In fact, the November 2008 VA examiner indicated that the degree of angulation for both feet was slight.  The February 2015 VA examiner characterized the left foot hallux valgus as mild and the right foot hallux valgus as minimal, specifically indicating that the Veteran did not have severe hallux valgus of either foot that is equivalent to an amputation of the great toe.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 5280.

Nevertheless, on review, the Board finds that 38 C.F.R. § 4.59 applies in this case.  The evidence shows that the Veteran has degenerative arthritis in the MP joint of both first (great) toes associated with the hallux valgus disabilities.  See, e.g., February 2015 VA examination report with x-ray findings.  The evidence also shows that the Veteran has periarticular pathology associated with his great toes, including painful motion, tenderness, and swelling. 

The Board observes that the November 2008 VA examiner noted no painful motion or weakness of the feet on examination.  Similarly, the February 2015 VA examiner indicated that the Veteran had a full range of motion in both feet with no limitation, and noted that his pain was associated with his separately service-connected pes planus, given the mid-foot location of the pain on examination.

On the other hand, the November 2008 VA examiner also indicated that there was tenderness of both feet on examination, and the diagnosis included objective factors of MP joint tenderness and swelling.  In addition, the Veteran has provided competent and credible reports of a history of great toe symptomatology, including pain and painful motion, outside of the VA compensation examination setting.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  See, e.g., July 1997 report of medical history (reporting history of foot trouble, including bilateral great toe pain); June 1998 VA examination report (reporting painful big toes); November 2008 VA examination report (reporting pain elicited by physical activity and pain, stiffness, and swelling while standing or walking); January 2012 Bd. Hrg. Tr. at 5, 7-8, 13 (reporting history of foot pain on use and swelling); February 2012 VA treatment record (reporting throbbing, aching bilateral big toe pain); February 2015 VA examination (reporting daily discomfort from prolonged standing at work); April 2015 representative brief (indicating Veteran has to walk on sides of feet at times due to flare-ups of pain).

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hallux valgus symptomatology meets the requirements for a minimum compensable evaluation under 38 C.F.R. § 4.59 for painful motion of the MP joints or periarticular pathology.  See also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (a minimum compensable rating pursuant to § 4.59 may be warranted where joint pain, alone, exists).

However, a higher evaluation is not warranted for any additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Even considering the Veteran's reports of pain, stiffness, swelling, flare-ups, and other symptoms such as a reduced ability to stand or walk for extended periods, considerable function of the feet was demonstrated.  In other words, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for either foot.

In addition, the 10 percent evaluations now assigned are consistent with a "moderate" foot injury under Diagnostic Code 5284 for other foot injuries, to the extent that this criteria is appropriate.  Higher ratings are available under this diagnostic code; however, the record, including the evidence discussed above, does not reflect that the Veteran's hallux valgus disabilities are moderately severe or severe in nature.

The Board has also considered whether a higher evaluation may be warranted under any other potentially applicable diagnostic codes.  In light of the x-ray evidence of arthritis, the Board has considered application of Diagnostic Code 5003.  Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).  

On review, even assuming that the Veteran's great toe arthritis involves two or more minor joint groups, a 20 percent evaluation would not be more nearly approximated under this criteria because occasional incapacitating exacerbations have not been shown.  In this regard, while the Veteran has certainly reported difficulty with his feet, the record does not reflect that he had episodes or flare-ups that were incapacitating in nature.  Indeed, the Veteran has reported that he needs to take breaks at work from standing and walking to elevate his feet, but he is still able to work as a custodian; his job has allowed him to work at his own pace.  See Bd. Hrg. Tr. at 8.  Therefore, Diagnostic Code 5003 does not provide a basis for a higher evaluation.

Finally, the Board acknowledges the Veteran's various foot symptomatology of record.  Some of these symptoms were specifically provided in the Court's memorandum decision, including remarkable inward bowing of the Achilles tendons, bilateral forefoot/midfoot malalignment, and various deformities.  Nevertheless, the Board finds that this additional symptomatology has been contemplated in the evaluation assigned for the Veteran's service-connected bilateral pes planus, which is not on appeal at this time.  See, e.g., November 2008 VA examination report; March 2009 rating decision.  The Rating Schedule generally prohibits pyramiding (evaluating the same disability under different diagnostic codes), and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); 38 C.F.R. § 4.14.  Moreover, the examination findings do not reflect that the Veteran's service-connected hallux valgus disabilities include any related components, such as weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones to warrant a higher or separate evaluation.  See, e.g., November 2008 VA examination report (specifically indicating no pes cavus, hammer toes, Morton's metatarsalgia, hallux rigidus present).  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283, excluding 5280.

Therefore, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's right and left foot hallux valgus disabilities.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right and left foot hallux valgus disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right and left foot hallux valgus disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

A 10 percent evaluation for hallux valgus of the right foot with degenerative joint disease of the MP joint of the great toe is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent evaluation for hallux valgus of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


